MCGREGOR W. SCOTT

United States Attorney

ROSS PEARSON

Assistant United States Attorney

2500 Tulare Street, Suite 4401

Fresno, CA 93721 JAN 10 2019
Tel€PhOn€¢ (559) 497'4000 cLERK, u. s DlSTRlcT coum'

Facsimile; (559) 497..4099 EASTERN D|STRlCT OF<?C/} L|FORN|A
BY
DEPUTY CLERK

Attorneys for Plaintiff -
United States of America

IN THE UNITED STATES DISTRICT COURT

 

9 EASTERN DISTRICT OF CALIFORNIA
10
UNITED STATES OF AMERICA, CASE NO: 1:19-MJ-OOO()9-BAM
11
12 Plaintiff, ORDER TO UNSEAL CRIMINAL COMPLAINT
v.
13

14 AGUSTIN NARANJO-CHAVEZ

 

 

1 5 Defendant.
16 Upon application of the United States of America and good cause having been shown,
1 17 IT IS HEREBY ORDERED that the criminal complaint, affidavit, and other case documents in
18 the above-captioned matters be, and are, unsealed.
19

5 The/ Honorable BarbaraA cAuliffe
§ 22 UNITED STATES MAG RATE JUDGE

21 Dat@d; //(/Z/g;///Q' %%Q// £%K

ORDER TO UNSEAL CRIMINAL COMPLAINT

 

 

 

